DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Raman et al. (Pub. No. US 20160252589 A1; hereafter Raman) does not disclose or fairly suggest the newly amended claim limitation “wherein the measuring device is configured for determining the longitudinal resistance of the measurement object” as called for in currently amended claim 1. As explained to Applicant in the interview dated 6/1/2021 (see attached), Raman discloses generating Van Der Pauw-type measurements (shown in Fig. 6 of Raman) which is a known measurement method which, as part of the method, measures the longitudinal resistance of the device being measured. Therefore, contrary to Applicant’s arguments, the disclosure of Raman does reasonably disclose that “the measuring device is configured for determining the longitudinal resistance of the measurement object” as called for in the newly amended claims, and the rejections of claims 1-6 and 10 under 35 U.S.C. 102(a)(1) in view of Raman is therefore maintained.
Applicant’s arguments regarding the 103 rejections of claims 7-9 and 12-14 rely on the perceived deficiency of Raman, and Applicant’s arguments are therefore similarly unpersuasive and the rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raman et al. (Pub. No. US 2016/0252589 A1; hereafter Raman).
Regarding claim 1, Raman discloses a measuring device for characterizing electrical resistance of a measurement object, the measuring device comprising: 
an electric power source having a first terminal and a second terminal for providing an electric current as an input current (see Raman Fig. 3, item 102), 
a voltage measuring device having a first measuring input and a second measuring input for detecting an electrical voltage as an output voltage (see Raman Fig. 3, inputs of item 107), 
at least a first connection contact for connecting a first contact electrode, a second connection contact for connecting a second contact electrode, a third connection contact for connecting a third contact electrode, and a fourth connection contact for connecting a fourth contact electrode, wherein the first, second, third and fourth contact electrodes are provided for electrically contacting the measurement object (see Raman Fig. 3, the first through fourth contacts can be construed as the two terminals for the current source n2 and n4 and the terminals for the voltage measurement unit n1 and n3), 
a switching device designed for variable pairwise electrical connection of in each case one of the first terminal, the second terminal, the first measuring input and the second measuring input, on the 
the measuring device is designed to perform at least a first and a second measuring sequence, wherein
in the first measuring sequence, by means of the switching device the first connection contact is electrically connected to one of the first and second terminals, the second connection contact is electrically connected to the other of the first and second terminals, the third connection contact is electrically connected to one of the first and second measuring inputs, and the fourth connection contact is electrically connected to the other of the first and second measuring inputs, wherein the input current present between the first and second connection contacts is detected as a first input current signal, and wherein the voltage present between the third and the fourth connection contacts is detected as the first output voltage signal (see Raman Fig. 6 VDP1. The selected nodes in Fig. 6 can be labeled so that the switches are connected so as to meet the recited connections. See also paragraph [0073] “In some embodiments, means are provided to measure the excitation current.”), 
in the second measuring sequence, by means of the switching apparatus the third connection contact is electrically connected to one of the first and the second terminals, the fourth connection contact is electrically connected to the other of the first and second terminals, the first connection contact is electrically connected to one of the first and second measuring inputs, and the second connection contact is electrically connected to the other of the first and second measuring inputs, wherein the input current present between the third and the fourth connection contacts acts as a second input current signal, and wherein the voltage present between the first and second connection contacts is detected as the second output voltage signal (see Raman Fig. 6, VDP3, which shows the switching configuration where the inputs and outputs are in the alternate configuration. See also paragraph [0073] “In some embodiments, means are provided to measure the excitation current.”), and 



 	Regarding claim 2, Raman discloses the measuring device according to claim 1 wherein the measuring device is configured for determining transversal resistance of the measuring object by incorporating the first and the second input current signals and the first and the second output voltage signals (see Raman Fig. 4 which discloses measuring voltages across perpendicular directions of the device 1, which can be construed as transversal resistance.).

Regarding claim 3, Raman discloses the measuring device according to claim 1 wherein, in addition to the first and second measuring sequence, the measuring device is designed for performing at least a third and fourth measuring sequence such that 
in the first measuring sequence, by means of the switching device the first connection contact is electrically connected to the first terminal, the second connection contact is electrically connected to the second terminal, the third connection contact is electrically connected to the first measuring input, and the fourth connection contact is electrically connected to the second measuring input,  wherein the input current present between the first and the second connection contacts is detected as the first input current signal, and wherein the voltage present between the third and the fourth connection contacts is detected as the first output voltage signal (see Raman annotated Fig. 4, configuration 1. The upper left 
in the second measuring sequence, by means of the switching device the third connection contact is electrically connected to the first terminal (see annotated Fig. 4, configuration 2. Lower left contact 3 is connected to source terminal 1), the fourth connection contact is electrically connected to the second terminal (see annotated Fig. 4, configuration 2. Upper right contact 4 is connected to drain terminal 2.), the second connection contact is electrically connected to the first measuring input (see annotated Fig. 4, configuration 2. Lower right contact 2 is connected to positive measurement terminal 1.), and the first connection contact is electrically connected to the second measuring input (see annotated Fig. 4, configuration 2. Upper left contact 1 is connected to negative measurement terminal 2.), wherein the input current present between the third and the fourth connection contacts is detected as the second input current signal (see Raman paragraph [0073] “In some embodiments, means are provided to measure the excitation current.”), and wherein the voltage present between the second and the first connection contacts is detected as the second output voltage signal (see Raman Fig. 3, item 107) 
in the third measuring sequence, by means of the switching device the second connection contact is electrically connected to the first terminal (see annotated Fig. 4, configuration 3. Lower right contact 2 is connected to source terminal 1) the first connection contact is electrically connected to the second terminal (see annotated Fig. 4, configuration 3. Upper left contact 1 is connected to drain terminal 2) the fourth connection contact is electrically connected to the first measuring input (see annotated Fig. 4, configuration 3. Upper right contact 4 is connected to positive measurement terminal 
in the fourth measuring sequence, by means of the switching device the fourth connection contact is electrically connected to the first terminal the third connection contact is electrically connected to the second terminal the first connection contact is electrically connected to the first measurement input and the second connection contact is electrically connected to the second measuring input, wherein the input current present between the fourth and third connection contacts is detected as a fourth input current signal and the voltage present between the first and second connection contacts is detected as the fourth output voltage signal (see Raman annotated Fig. 4, configuration 4) and 
wherein the measuring device is configured for determining the longitudinal resistance and/or the transversal resistance of the measuring object by taking into account the first, second, third and fourth input current signals and the first, second, third, and fourth output voltage signals (Raman paragraph [0073] discloses using the measurements to determine the resistance, which are series and cross resistances of the device, respectively.).

    PNG
    media_image1.png
    252
    634
    media_image1.png
    Greyscale


 	Regarding claim 4, Raman discloses the measuring device according to claim 1, wherein the measuring device is configured for determining a first resistance value from the first output voltage signal and the first input current signal, for determining a second resistance value from the second output voltage signal and the second input current signal, and for determining the longitudinal resistance and/or the transversal resistance of the measurement object on the basis of on the first and the second resistance value (Raman paragraph [0073] discloses using the measurements to determine the resistances.).

	Regarding claim 5, Raman discloses the measuring device according to claim 3, wherein the measuring device is designed for determining a first resistance value from the first output voltage signal and the first input current signal, for determining a second resistance value from the second output voltage signal and the second input current signal, for determining a third resistance value from the third output voltage signal and the third input current signal, for determining a fourth resistance value from the fourth output voltage signal and the fourth input current signal, and for determining the longitudinal resistance and/or the transverse resistance of the measuring object on the basis of the first, second, third and 

Regarding claim 6, Raman discloses the measuring device according to claim 1 wherein the measuring device has a first contact electrode, a second contact electrode, a third contact electrode and a fourth contact electrode for electrically contacting the measurement object, wherein the first contact electrode is connected to the first connection contact, the second contact electrode is connected to the second connection contact, the third contact electrode is connected to the third connection contact and the fourth contact electrode is connected to the fourth connection contact (see Raman Fig. 4, configuration 1, circles are contact nodes).

Regarding claim 10. (Currently Amended) The measuring device according to claim 1 wherein
the switching device has at least a first, a second, a third and a fourth electrical input contact and at least a first, a second, a third and a fourth electrical output contact, 
wherein the first input contact is electrically connected to the first terminal, the second input contact is electrically connected to the second terminal, the third input contact is electrically connected to the first measuring input, and the fourth input contact is electrically connected to the second measuring input 
wherein the first output contact is electrically connected to the first connection contact the second output contact is electrically connected to the second connection contact the third output contact is electrically connected to the third connection contact and the fourth output contact is electrically connected to the fourth connection contact and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Prussin (Pub. No. US 2005/0052191 A1; hereafter Prussin).
 	Regarding claim 7, Raman discloses the measuring device according to claim 1, but does not disclose that the input current is an alternating current.
	Raman discloses using the Van der Pauw method for a hall device using DC current, not AC current.
	Prussin discloses that such measurements are well known to be made either with DC or AC bias currents (see Prussin paragraph [0103] “A.S.T.M. standard F76 recommends that all eight possible measurements be carried out on the van der Pauw resistor and that an average value be used. For a symmetrical van der Pauw design as shown in FIG. 2, and using AC rather than DC, we formed that measure values tracked one another closely and that it was possible to carry out accurate calculations using four, two, or even just one measurement.”).
.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Prussin as applied to claim 7, above, and further in view of Gunawan (Pub. No. US 2018/0095147 A1).
Regarding claims 8 and 9, Raman in view of Prussin discloses the measuring device according to claim 1, but does not disclose that the measuring device is designed for Fourier transformation of the input current signals and/or output voltage signals detected by the measuring device; and wherein the measuring device is designed for characterizing the longitudinal resistance and/or the transversal resistance of the measuring object on the basis of the Fourier-transformed input current signals and/or the Fourier-transformed output voltage signals.
Gunawan discloses that the measuring device is designed for Fourier transformation of the input current signals and/or output voltage signals detected by the measuring device; and wherein the measuring device is designed for characterizing the longitudinal resistance and/or the transversal resistance of the measuring object on the basis of the Fourier-transformed input current signals and/or the Fourier-transformed output voltage signals (see Gunawan paragraph [0055] “As shown in FIG. 10, the data and signal analysis module 304 displays the MR data and permits selection of a MR data set that corresponds to certain sample connection, e.g., longitudinal (RXX) or transverse (RXY). In order to process the MR signal, polynomial background subtraction or median averaging is applied to remove background and noise. The user can select the harmonic content to analyze e.g., RXY,1 and RXX,2. The Fourier spectra are displayed for inspection. A lock-in detection can be performed on the desired harmonic based on the oscillating magnetic field as the reference signal frequency and phase. The lock-in time constant is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to analyze the data from the AC current measurements of Raman in view of Prussin in order to obtain the desired resistance measurement values, as disclosed in Gunawan.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Mende et al. (Pub. No. US 2004/0101027 A1; hereafter Mende).
Regarding claims 12 and 13, Raman discloses the measuring device according to claim 1, but does not specifically disclose that the measuring device has at least one resistance component connected in series with one of the two terminals of the power source between this terminal and the connection contacts, and wherein the measuring device has two resistance components of equal resistance, wherein first of two resistance components is connected in series with the first terminal of the power source between the first terminal and the connection contacts and wherein second of two resistance components is connected in series with the second terminal of the power source between the second terminal and the connection contacts.
Raman discloses a biasing source as part of the measuring device, but does not go into any detail as to the circuit elements of the bias source.
Mende discloses a biasing source for a hall plate like that in Raman, where the biasing source device has at least one resistance component connected in series with one of the two terminals of the power source between this terminal and the connection contacts, and wherein the measuring device has two resistance components, wherein first of two resistance components is connected in series with the first terminal of the power source between the first terminal and the connection contacts and wherein second of two resistance components is connected in series with the second terminal of the 
Mende does not specifically disclose that the two resistors have equivalent resistance. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide equivalent resistors in order to simplify any calculation based on the resistors and to balance the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a known bias source like that of Mende in the device of Raman in order to provide the desired biasing voltage to the hall device to enable the desired measurements.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Mende as applied to claim 12 above, and further in view of Hinch (U.S. Patent No. 5,535,038; hereafter Hinch).
 Regarding claim 14, Raman in view of Mende discloses the measuring device according to claim 12, but does not specifically disclose that the measuring device is designed for detecting the voltage dropping across at least one of the resistance components as a measuring voltage and for determining the input current signals on the basis of the detected measuring voltage.
Raman discloses that the current from the biasing source could be measured (see Raman paragraph [0073] “In some embodiments, means are provided to measure the excitation current.”), but does not give any explanation of how such as measurement is to be carried out.
Hinch discloses a measuring device that is designed for detecting the voltage dropping across at least one of the resistance components as a measuring voltage and for determining the input current signals on the basis of the detected measuring voltage (see Hinch Fig. 6, items 18 and 28).
.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	6/1/2021